Statement by the President
I shall start with a short announcement.
I strongly condemn the attack by the Democratic People's Republic of Korea against the South Korean island of Yeonpyeong. I am deeply concerned regarding today's events on the Korean Peninsula. Using raw force and military power will not solve any issues and further loss of human lives must be avoided.
In the interests of the Korean Peninsula and the wider region, the North and South should make efforts to rebuild confidence in a durable way. This is why I welcome the announcement by President Lee Myung-bak that the South Korean Government intends to avoid escalation of the worrying situation.
I call on the government of the Democratic People's Republic of Korea to immediately stop any hostile actions and to refrain from all activities that risk further escalation. The Korean Armistice Agreement must be fully respected by the Democratic People's Republic of Korea.